By petition for rehearing, our attention is called to the fact that the affirmance of the judgment results in denying the appellant the status of a general creditor, to which it was undoubtedly entitled, and that in the distribution of the assets of the bank this is a valuable right.
The judgment will be modified to the extent of allowing the claim as that of a general creditor. Otherwise, the petition for rehearing will be overruled. Each party will pay one half of the costs on appeal. — Modified and affirmed.